Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 21 was received and has been entered.  Claims 1-2, 4, 8-9, 21, 23-24, 26-28, and 30-34 were amended. Claims 3, 5-7, 10-20, and 25 were cancelled. Claims 35-37 were added. Claims 1-2, 4, 8-9, 21, 23-24, 26-28, and 30-37 are in the application and pending examination. Claims 24-29 have been withdrawn. Replacement Specification was submitted.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) is withdrawn based on the amendment to the claims.
Specification
The previous objection: “the surface is facing… the lower surface of the processing chamber” in claim 1 is withdrawn based on Applicant’s arguments.
“flat lower surface” in claim 23, et al and “level lower surface” in claim 4.  “  
 “space that continuously extends from directly below the substrate holder to laterally past an outermost sidewall of the substrate holder”, “L-shape”, in claim 4, “holder is laterally separated from the plasma source and vertically above an opening that vertically extends between the baffle and the lower surface of the processing chamber” in claim 21,  “arranged along the lower surface of the processing chamber directly below” in claim 22, “solid upper surface” in claims 26 and 34, “heater arranged along the lower surface” in claim 23, “second lower surface is substantially parallel to the first lower surface” in claim 27, “outermost surface of the processing chamber” in claim 32, and “outermost sidewall of the substrate holder” in claim 33.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the surface is facing… the lower surface of the processing chamber” in claim 1, “space that continuously extends from directly below the substrate
Claim Objections
The previous objection to the claims 32 and 33 is withdrawn based on the amendment to the claims.
The following terms are awkward in claim 2: “the sidewalls of the …” A suggested revision is “sidewalls of the…”

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 8-9, 21 ,23-24, and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 , lines 9-10 recites : “… process from a first part of the lower surface that is outside of the baffle … ”
There is insufficient antecedent basis for this limitation in the claim based on there be more than one baffle.
A suggested revision is as follows: Claim 1 , lines 9-10    : “… process from a first part [[of]] on the lower surface that is on an area laterally outside an area that is directly below [[of]] the first baffle …” 
Claims 2, 4, 8-9, and 37 are rejected for their dependence on an indefinite claim. 
Claim 1 , lines 12-13 recites : “… chamber continuously extends from a first end  that is directly below the first baffle, to outside of the first baffle and directly below the surface of the substrate holder, to an opposing second end … ”
It is unclear if the same portion of “outside” is being referenced.
Claim 1 , lines 12-13 recites : “…chamber continuously extends from a first end of the processing chamber that is directly below the first baffle, to the area laterally   area directly below the first baffle and directly below the surface of the substrate holder, to an opposing second end of the processing chamber …”
Claims 2, 4, 8-9, and 37 are rejected for their dependence on an indefinite claim. 
Additionally, claims 2, 4, 8-9, and 37 are rejected for reciting “the baffle”. Clarification is requested. 
Claim 21 , lines 15-16 recites : “… process from a first part of the lower surface of the processing chamber that is outside of the baffle to a second part of the lower surface that is directly below the baffle … ” 
There is insufficient antecedent basis for this limitation in the claim based on there be more than one baffle.
A suggested revision is as follows: claim 21 , lines 15-16 recites : “… process from a first part of the lower surface of the processing chamber that is on an area laterally outside of an area directly below the first baffle to a second part of the lower surface that is directly below the first baffle … ”
Claims 23, 24, 26-27, 32, and 35-36 are rejected for their dependence on an indefinite claim.
 Additionally, claims 23, 24, 26, 32, and 35-36 are rejected for reciting “the baffle”.
Claim 4 is rejected for reciting “the level lower”. A suggested revision is “the lower”.
Claims 21, 23, 27, and 35-36 are rejected for reciting “the flat lower”. A suggested revision is “the lower”.
second vacuum pump… 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 9, 21, and 32 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claims 2, 4, and 26-27 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) as applied to claims 1 and 21 and further in view of US Pat. Pub. No. 20070234960 A1 to Honda et al (hereinafter Honda) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claims 5, 8, 24, and 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) as applied to claims 1 and 21 and further in view of US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) is withdrawn based on the amendments to claims 1, 9, 21, and 32.

The previous rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) as applied to claim 21 and further in view of US Pat. Pub. No. 20120285621 A1 to Tien Fak Tan (hereinafter Tan) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) as applied to claim 22 and further in view of US Pat. Pub. No. 20120285621 A1 to Tien Fak Tan (hereinafter Tan) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) as applied to claims 6 and 22 and further in view of US Pat. Pub. No. 20160035541 A1 to Kozuka et al (hereinafter Kozuka) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and further in view of US Pat. Pub. No. 20150243486 A1 to Yokogawa et al (hereinafter Yokogawa) and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) as applied to claims 6 and 22 and further in view of US Pat. Pub. No. 20150270140 A1 to Gupta et al (hereinafter Gupta) is withdrawn based on the amendments to claims 1, 9, 21, and 32.
The previous rejection of claims 28-31 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim)   and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) and US Pat. Pub. No. 20160035541 A1 to Kozuka et al (hereinafter Kozuka) is being maintained.
Regarding claim 28, Kamiya teaches an ion beam etching apparatus including a substrate holder (4) disposed within a processing chamber (1); a plasma source (2) in communication with the processing chamber (1); a vacuum pump (8) coupled to the processing chamber. (See Kamiya, Fig. 1 and paragraph 26)
 Kamiya does not explicitly teach a first baffle and a second baffle respectively having a horizontally extending surface disposed vertically between the substrate holder and a lower surface of the processing chamber continuously extends from directly below the first baffle to outside of the first baffle and directly below the substrate holder 
Kim teaches a first baffle (600 on left) and a second baffle (600 on right) respectively having a horizontally extending surface disposed vertically between the substrate holder (200) and a lower surface of the processing chamber (100) as viewed along a cross-sectional view of the processing chamber (100) and a lower surface of the processing chamber continuously extends from directly below the first baffle to outside of the first baffle and directly below the substrate holder to directly below the second baffle as viewed along a cross-sectional view of the processing chamber. (See Kim, paragraphs 27 and 54 and Figs. 1-3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first baffle and a second baffle respectively having a horizontally extending surface disposed vertically between the substrate holder and a lower surface of the processing chamber continuously extends from directly below the first baffle to outside of the first baffle and directly below the substrate holder to directly below the second baffle as viewed along a cross-sectional view of the processing chamber, because Kim teaches this would allow the flow of process gas to be adjusted. (See Kim, paragraphs 27 and 54 and Figs. 1-3.)
Regarding claim 28, Kamiya does not explicitly teach a cooler arranged below the lower surface of the processing chamber and directly below the horizontally extending surface of the baffle.   

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cooler arranged below the lower surface of the processing chamber and directly below the horizontally extending surface of the baffle, because Bailey teaches this would enable the by-products to be collected. (See Bailey, Figs. 2-3 and paragraphs 41 and 46- 47.)
Regarding claim 28, Kamiya does not explicitly teach the heater arranged below the lower surface of the processing chamber and laterally outside of the first and second baffle.   
 Kozuka is directed to a plasma generating system and deposition chamber.
Kozuka teaches the heater (9) and the cooler (8a) are arranged below the lower surface (6) of the processing chamber and wherein the lower surface (6) of the processing chamber continuously extends between outermost sidewalls of the processing chamber and directly over the heater (9) and the cooler (8a).  (See Kozuka, Fig. 1 and paragraph 36.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heater arranged below the lower surface of the processing chamber and laterally outside of the first and second baffle because Kozuka teaches this would enable uniform heating and/or cooling to the overlying substrate. (See Kozuka, Fig. 1 and paragraph 36.)

Kozuka teaches the heater (9, 9a) is substantially centered along the lower surface (6) of the processing chamber. (See Kozuka, Fig. 1 and paragraph 36.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heater is substantially centered along the lower surface of the processing chamber, because Kozuka teaches this structure would enable the heat to be transferred to the surface of the substrate. (See Kozuka, Fig. 1 and paragraph 36.)
Regarding claim 30, Kamiya does not explicitly teach the one or more coolers are laterally between the heater and one or more sides of the processing chamber.
Kozuka teaches the teach the one or more coolers (8a) are laterally between the heater and one or more sides of the processing chamber (1). (See Kozuka, Fig. 1 and paragraph 36.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heater is substantially centered along the lower surface of the processing chamber, because Kozuka teaches this structure would enable the desired temperature control to be used on the surface of the substrate. (See Kozuka, Fig. 1 and paragraph 36.)
Regarding claim 31, Kamiya does not explicitly teach the horizontally extending surface laterally extends from directly over a first cooler of the one or more coolers to laterally past the first cooler.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the horizontally extending surface laterally extends from directly over a first cooler of the one or more coolers to laterally past the first cooler, because Bailey teaches this structure would enable the flow to be partially and isolate the outlet from the substrate. (See Bailey, Fig. 2 and paragraph 46.)
Regarding claim 33, Kamiya does not explicitly teach the baffle comprises sidewalls that are separated by a space that continuously extends from directly below the substrate holder to laterally past an outer sidewall of the substrate holder.
Kozuka teaches the baffle (14, 14) comprises sidewalls (end surface of 14,14)  that are separated by a space that continuously extends from directly below the substrate holder (2) to laterally past an outer sidewall (surface adjacent interface of 2 and 4) of the substrate holder. (See Kozuka, Fig. 2 and paragraphs 40, 46.) Examiner is considering a space to read on an area which is filled with another structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the baffle comprises sidewalls that are separated by a space that continuously extends from directly below the substrate holder to laterally past an outer sidewall of the substrate holder, because Bailey teaches this structure would enable the flow to be partially and isolate the outlet from the substrate. (See Bailey, Fig. 2 and paragraphs 40, 46.)

Bailey teaches the baffle comprises a continuous and solid upper surface (213) facing away from the lower surface of the processing chamber and directly over the cooler (212), the lower surface of the process chamber being directly between the cooler and the continuous and solid upper surface (213) of the baffle. (See Bailey, Fig. 2 and paragraphs 40, 46.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the baffle comprises a continuous and solid upper surface facing away from the lower surface of the processing chamber and directly over the cooler, the lower surface of the process chamber being directly between the cooler and the continuous and solid upper surface of the baffle, because Bailey teaches this structure would enable the flow to be partially and isolate the outlet from the substrate. (See Bailey, Fig. 2 and paragraphs 40, 46.)
The previous rejection of claims 33-34 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim)   and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) and US Pat. Pub. No. 20160035541 A1 to Kozuka et al (hereinafter Kozuka) as applied to claim 28 and further in view of US Pat. Pub. No. 20160181066 A1 to Brors et al (hereinafter Brors) is withdrawn based on the amendment to claims 28, 33, and 34.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8-9, 21, 23-24, and 26-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/Primary Examiner
Art Unit 1717